Citation Nr: 1044707	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  04-03 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to March 1971.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs (VA) 
San Diego, California, Regional Office (RO), which denied the 
benefit sought on appeal.  

A hearing was held before the undersigned Veterans Law Judge in 
July 2007.  A transcript of the hearing is in the record.  

In October 2009, the Board remanded the case for additional 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran is unable to secure and follow a substantially 
gainful occupation by reason of the service-connected psychiatric 
disorder, to include posttraumatic stress disorder.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2009); 38 C.F.R. §§ 3.102, 3.340,  4.16 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has a duty to 
notify the Veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the favorable decision for the Veteran 
in this case, no further discussion of VCAA is necessary at this 
point.

TDIU may be assigned where the combined schedular rating for the 
service-connected disabilities is less than 100 percent, when it 
is found that the service-connected disabilities render the 
Veteran unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  
Unemployability associated with advancing age or intercurrent 
nonservice-connected disability may not be considered in 
determining entitlement to a total compensation rating.  
38 C.F.R. § 4.19.  Factors to be considered are the Veteran's 
employment history and his educational and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

If there is only one service-connected disability, the disability 
shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  
Service connection is currently in effect for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), rated 
as 70 percent disabling.  Therefore, the Veteran meets the 
percentage threshold requirements provided in 38 C.F.R. § 4.16(a) 
for consideration of entitlement to TDIU.  

The Veteran's ability or inability to engage in substantial 
gainful activity must be examined in a practical manner, and the 
thrust is whether a particular job is realistically within the 
physical and mental capabilities of the appellant.  Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall not 
be considered substantially gainful employment, and generally 
shall be deemed to exist when a Veteran's earned income does not 
exceed the amount established by the United States Department of 
Commerce, Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts-found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a); Faust v. West, 13 Vet. App. 342 
(2000).

Veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities shall be rated totally disabled, without regard to 
whether an average person would be rendered unemployable by such 
circumstances.  Thus, the criteria include a subjective standard.  
It was also determined that unemployability is synonymous with 
the inability to secure and follow a substantially gainful 
occupation.  38 C.F.R. § 4.16(b); VAOPGCPREC 75-91, 57 Fed. Reg. 
2317 (1992).  

For a Veteran to prevail on a claim for TDIU, the record must 
reflect some factor, which takes his case outside of the norm.  
The sole fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the Veteran is 
capable of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  If total industrial impairment 
has not been shown, VA is not obligated to show that a Veteran is 
incapable of performing specific jobs in considering a claim for 
a total rating based on individual unemployability.  Gary v. 
Brown, 7 Vet. App. 229 (1994).

VA medical records show treatment for PTSD, along with complaints 
of violent dreams, irritability, depression, hyper-reactivity, 
intrusive recollections, social isolation, avoidance, intrusive 
thoughts, and depression.  The evidence shows intermittent 
periods of employment and unemployment, with most jobs lasting a 
few months.  The Veteran's Global Assessment of Functioning (GAF) 
scores ranged from 30 to 50.  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV) (providing that a GAF score 
of 41 to 50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job); and a GAF from 31 to 40 
indicates some impairment in reality testing or communication or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family and was unable to work)).  

At a hearing held in July 2007, the Veteran reported being 
employed as a driver.  He related working approximately 3 
different jobs in the preceding year.  For the most part, these 
jobs did not require him to interact with other people.  The 
Veteran testified that he had worked a variety of jobs in the 
past, to include as a driver, a telemarketer, and in maintenance.  
He had been terminated from most of these jobs  due to his 
inability to control his anger.  

An August 2007 statement from a former employer noted that the 
Veteran had been terminated from his employment due to his poor 
attitude and unwillingness to work with fellow coworkers.  

The Board finds that the competent medical evidence supports a 
finding that while the Veteran is able to obtain employment, his 
service-connected psychiatric disorder prevents him from 
remaining gainfully employed.  

In correspondence in July and November 2007, the Veteran's 
treating psychologist and psychiatrist noted that despite being 
advised against working, the Veteran had attempted to work full-
time and part-time jobs because he could not afford to live 
independently.  The clinicians opined that while the Veteran had 
been able to acquire gainful employment, he was not able to 
retain employment due to his PTSD.  

In August 2008, the Veteran underwent a VA PTSD examination by 2 
physicians, Dr. L.B. and Dr. M.C.  On examination, the Veteran 
reported irritability, trouble holding jobs and difficulties with 
relationships.  He estimated that he worked about six months that 
year.  He had been driving a shuttle bus, but had a minor 
accident and got fired.  He stated that he had about 30 jobs 
since he got out of service, mostly being a driver or cashier.  
The examination report noted no educational accomplishments.  The 
Veteran related trouble dealing with people.  He had a girlfriend 
several months and they were living together, but they broke up.  
He stated that he had a grown son, but their relationship was not 
good.  The Veteran said that he did not see his grandchildren and 
did not have any friends.  He reported that he gave up alcohol 
and drugs three years earlier.  The examiners opined that the 
Veteran's PTSD was relatively severe and certainly persistent.  
It was associated with significant occupational and social and 
relationship dysfunction.  It was noted that his work performance 
was a constant problem and his relations fell apart.  The Veteran 
had lost many jobs.  His primary problem with working was 
irritability.  He had trouble getting close with other people and 
sharing his life due to PTSD.  The examiners found that PTSD 
caused deficiencies in most areas of work and family relations.  
His assigned GAF score was 45.  The Board notes that an earlier 
examination in March 2006 contained similar information, and 
recorded a GAF score of 40.

In November 2009 VA obtained addendum reports from Dr. L.B. and 
Dr. M.C. to assess the effect of the Veteran's service-connected 
disability on his employability.  Dr. L.B. opined that while the 
Veteran seemed relatively adept at obtaining jobs, he had 
difficulty retaining employment due to PTSD.  Dr. L.B. noted the 
Veteran's employment history of approximately 30 jobs since 
service discharge and on-going periods of unemployability of up 
to 6 months at a time.  Accordingly, Dr. L.B. stated that he 
supported the Veteran's claim for unemployability based on his 
PTSD and disastrous work history.  Similarly, Dr. M.C. concluded 
that the Veteran was at least as likely as not unable to secure 
or maintain substantially gainful employment as a result of his 
service-connected PTSD.  In support of his opinion, Dr. M.C. 
noted continued symptoms of PTSD, to include inability to get 
along with others and extreme levels of irritability, despite the 
Veteran's sustained sobriety of over 3 years.  

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer the 
law under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that at the 
very least the preponderance of the evidence supports the 
Veteran's claim that he is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected psychiatric disorder, to include PTSD.  This finding 
takes into account the Veteran's educational and employment 
history.  Thus, the evidence is such that reasonable doubt may be 
resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  Therefore a total disability rating is 
allowed pursuant to 38 C.F.R. § 3.340.


ORDER

TDIU is granted, subject to the law and regulations governing the 
payment of monetary benefits.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


